DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/12/21 has been entered.
 
Summary of Amendments
Claims 1, 3, 4, 6, 7, 9, 13, 15 and 19 are amended.
Claims 2, 5, 8, 10-12, 14, 16-18 and 20 have previously presented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: In regards to claim 19, though Loper et al.(US 2015/0206341) teaches determining pose information for a first character (0073 lines 3-12), Loper fails to teach receiving training data that includes a plurality of rendered images and an associated set of control points for each rendered image; and training the machine learning model based on a perceptual loss between one or more images generated by the machine learning model and one or more associated rendered images included in the training data. Therefore claims 19 and 20 are indicated allowable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because claims 1 and 11 each recite: “A computer-implemented method for rendering an image…”. However, a computer-implemented method for rendering images and generating training model data is nothing more than just a software program, as recited in the applicant’s Specification in para. [0023] lines 1-8, which is non-statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. The following is an example of statutory subject matter in regards to the limitations recited in claims 1 and 11: “A non-transitory computer readable medium encoded with instructions for rendering an image…”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loper et al.(hereinafter “Loper”, US 2015/0206341) in view of Dunstan et al.(hereinafter “Dunstan”, US 2012/0223940).
Regarding claim 1, Loper teaches a computer-implemented method for rendering an image that includes at least one character (0075 lines 7-9: “…to animate a 3D model and what is rendered is the visible body surface.” and Fig. 3), the method comprising: 
determining pose information for a first character based on a control signal (0073 lines 3-12: “…providing a parametric three-dimensional body model, which allows shape and pose variations…and applying the same for providing 3D coordinate marker signals for capturing shape and pose of the body…“); and 
generating, using a trained machine learning model, a first character and the pose information (0005 lines 4-5: “…learn a model of body shape variation in a fixed pose from 3D training scans. “, 0027 lines 1-4: “…the method the three-dimensional body model is trained by means of a set of scans in a plurality of shapes and poses in order to represent shape…“, and 0073 lines 12-16: “…automatically processing the 3D coordinate marker signals in order to provide a personalized three-dimensional body model, based on estimated shape and an estimated pose of the body by means of predicted marker locations.“).  However, Loper fails to teach a rendered image of the first character based on a 3D model of the first character. Dunstan teaches a rendered image of the first character based on a 3D model of the first character (0055 lines 10-12 and Fig. 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pose information with the rendered 3D character of Dunstan because this modification would improve the realistic animation of a virtual character through rendering the character accurately in various poses to depict the movements and configurations of the character.
Regarding claim 2, Loper teaches wherein determining the pose information includes rendering a skeleton (0075 lines 1-9).  
Regarding claim 3, Loper teaches wherein further comprises generating at least one of a mask, a normal map, or a depth map associated with the first character (0149 lines 4-7, 0150 lines 1-4 and 0214 lines 3-5). However, Loper fails to teach generating the rendered image of the first character. Dunstan teaches generating the rendered image of the first character (0055 lines 10-12 and Fig. 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pose information with the rendered 3D character of Dunstan because this modification would improve the realistic animation of a virtual character through rendering the character accurately in various poses to depict the movements and configurations of the character.
Regarding claim 4, Loper teaches further comprising composing the rendered image of the first character into a scene based on the at least one of the mask, the normal map, or the depth map (0150 lines 1-9 and Fig. 12, in which the 3D positions are mapped from local surface geometry to observed 3D markers).  
Regarding claim 6, Loper teaches wherein the scene comprises a video game scene (0130 lines 1-2).
Regarding claim 10, Loper teaches wherein the control signal comprises a joystick signal or a video signal (0073 lines 3-12, 0133 lines 10-11 and 0135 lines 3-7, in which a pose based surface capture signals may be acquired using video).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loper in view of Dunstan in further view of Sauer et al.(hereinafter “Sauer”, US 2005/0203380).
Regarding claim 5, Loper and Dunstan fail to teach wherein the scene comprises an augmented reality (AR) scene. Sauer teaches wherein the scene comprises an augmented reality (AR) scene (0026 lines 1-8: “In order to have pose information available for each video frame…During the realtime operation phase of an AR system, poses of both scene cameras (for each video frame) with respect to a patient centered coordinate system need to be estimated…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the character pose information of Loper and the rendered 3D character of Dunstan with the augmented reality scene provided by Sauer because this modification would enhance the realism of generated 3D character animation through composing both real world scenery and computer generated character pose based animations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loper in view of Dunstan in further view of Liu et al.(hereinafter “Liu”, US 2019/0130562).
Regarding claim 7, Loper and Dunstan fail to teach wherein the trained machine learning model includes a two-dimensional (2D) U-Net architecture configured to incorporate three-dimensional (3D) information. Liu teaches wherein the trained machine learning model includes a two-dimensional (2D) U-Net architecture configured to incorporate three-dimensional (3D) information (0051 lines 1-8: “…2D and 3D U-Nets were trained with the identical architecture and parameters as two base-line comparisons. The 2D U-net is also trained with input having three input channels. The 3D U-Net is trained…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the character pose information of Loper and the rendered 3D character of Dunstan with the trained U-Net architecture of Liu because this modification would improve the improve processing related to rendered three dimensional models through implementing efficient U-Net architectures that provide three dimensional model information.

Response to Arguments
Applicant’s arguments filed 02/16/21 have been fully considered but they are not persuasive. 
In regards to the 35 U.S.C. 101 rejection of claims 1-18, the applicant’s arguments are unpersuasive in view of the new grounds of rejection under 35 U.S.C. 101 provided in the above office action.
In regards to claim 1, the applicant’s arguments state that Loper fails to teach generating a rendered image of a character. However, Dunstan was relied upon in the 35 U.S.C. 103 rejection of claim 1 to teach generation of a rendered image of an avatar character in 0055 lines 10-15: “…the application 150 generates a two-dimensional image of the rendered three-dimensional avatar and from the respective viewing angle…the determines whether additional viewing angles remain to be processed.“. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to claim 1, the applicant’s arguments state that Dunstan fails to teach the trained machine learning model. However, Loper was relied upon in the 35 U.S.C. 103 rejection of claim 1 to clearly teach a trained machine learning model in 0027 lines 1-4: “…the method the three-dimensional body model is trained by means of a set of scans in a plurality of shapes and poses in order to represent shape…“ and 0132 lines 1-5: “…MoSh uses a parametric 3D body model that realistically represents a wide range of natural body shapes 111 poses 113, and pose-dependent deformations. For this a learned statistical body model based on SCAPE is used…“. Therefore the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Loper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699